                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JAIMARIA BODOR,                                         :      CIVIL ACTION
Individually and on behalf of all                       :
others similarly situated,                              :
                                                        :
                                  Plaintiffs            :
             v.                                         :      NO. 19-cv-5787(EGS)
                                                        :
MAXIMUS FEDERAL SERVICES, INC.,                         :

                                  Defendant

                                     ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

             Kindly enter the appearance of Marisa Rachel De Feo as counsel on behalf of Defendant

Maximus Federal Services, Inc.



Dated: February 27, 2020                        /s/ Marisa Rachel De Feo____
                                                Marisa Rachel De Feo (316123)
                                                Saul Ewing Arnstein & Lehr LLP
                                                Centre Square West
                                                1500 Market Street, 38th Floor
                                                Philadelphia, Pennsylvania 19102
                                                marisa.defeo@saul.com – (215) 972-1976

                                                Attorney for Defendant, Maximus Federal Service,
                                                Inc.




36616339.1 02/27/2020
                                      CERTIFICATE OF SERVICE


             I hereby certify that on the date set forth below, I caused a true and correct copy of the

foregoing document to be served upon all counsel of record via the Court’s Electronic Case

Filing System:




Dated: February 27, 2020                                           /s/ Marisa Rachel De Feo
                                                                   Marisa Rachel De Feo




                                                      -2-
36616339.1 02/27/2020
